NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 25 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DUANE REED MOORE,                               No. 20-16479

                Plaintiff-Appellant,            D.C. No. 2:16-cv-02641-MCE-
                                                DMC
 v.

ROBERT W. FOX, Warden; et al.,                  MEMORANDUM*

                Defendants-Appellees.

                  Appeal from the United States District Court
                      for the Eastern District of California
                Morrison C. England, Jr., District Judge, Presiding

                             Submitted June 21, 2021**

Before:      SILVERMAN, WATFORD, and BENNETT, Circuit Judges

      California state prisoner Duane Reed Moore appeals pro se from the district

court’s post-judgment order denying his motions for relief from judgment under

Federal Rule of Civil Procedure 60(b) in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his serious medical needs. We have jurisdiction under 28



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review for an abuse of discretion. United States v. Asarco Inc.,

430 F.3d 972, 978 (9th Cir. 2005). We reverse and remand.

      The district court denied Moore’s second and third requests for

reconsideration. However, Moore demonstrated in these motions that he

experienced attorney abandonment, which can “constitute the extraordinary

circumstances necessary to justify relief under Rule 60(b)(6).” Foley v. Biter, 793

F.3d 998, 1002 (9th Cir. 2015). We therefore remand to the district court to

provide Moore with an opportunity to notify the court as to whether he is

proceeding pro se or substituting in another attorney, and an opportunity to serve

defendants.

      We do not consider the district court’s order dismissing Moore’s action for

failure to comply with a court order or its order denying Moore’s first motion for

reconsideration because Moore did not timely appeal from those orders. See Fed.

R. App. P. 4(a) (notice of appeal must be filed within 30 days of the entry of

judgment or the denial of certain post-judgment motions); Tillman v. Ass’n of

Apartment Owners of Ewa Apartments, 234 F.3d 1087, 1089 (9th Cir. 2000) (“The

court of appeals lacks jurisdiction to decide an appeal if the notice of appeal is not

timely filed.”).

      REVERSED and REMANDED.




                                           2                                     20-16479